DETAILED ACTION

Response to Amendment
The Amendment filed 02/08/2022 has been entered.  Claims 2-13 and 21-25 remain pending in the application.  Claims 1 and 14-20 have been canceled.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2021 and 04/28/2022 have been considered by the examiner.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Keshavan et al. (US 20160185009 A1), in view of Choe et al. (US 20070102202 A1), Stevens (US 20100006345 A1), and Matsumoto et al. (US 20170320785 A1).
Regarding claim 2, Keshavan teaches fabrication of components for use as or with downhole tools using such types of additive manufacturing (a method; paragraph [0012]).  Keshavan teaches depositing a first layer on a substrate and depositing multiple sequential layers at least partially adjacent the first layer, and that in some embodiments, at least a portion of each of the multiple sequential layers are made of the same material mixture or composition as adjacent portions of adjacent layers, but the present disclosure is not so limited and may include adjacent layers with different material mixtures and/or compositions (paragraph [0013]).  Keshavan teaches that the binder or adhesive may be used to bind the first layer and multiple sequential layers together to form the mold or component part (depositing successive layers of a first binder and first particles comprising a first material using a layering device to build a first green segment; paragraph [0014]).  Keshavan teaches that the successive layers may include a material mixture that is the same as that used in the deposition of the first layer or at least one of the successive layers may include a substantially different material mixture (depositing successive layers of a second binder and second particles comprising a second material different than the first material using the layering device to build a second green segment; paragraph [0028]).  Keshavan teaches that at least one of the first composition and second composition may include powdered materials (first and second particles; paragraph [0029]).  Keshavan teaches that the mold is designed in discrete sections which interconnect to form the mold (the component comprising at least two segments; building each segment separately; assembling the at least two segments together to form a green component; paragraph [0012]).  Keshavan teaches that the mold or component formed by the additive manufacturing process may be infiltrated to further strengthen the bond of the material composition (paragraph [0017]).  Keshavan fails to explicitly state that the mold or component is assembled first, and then the mold or component is infiltrated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infiltration process of Keshavan to ensure that the component is fully assembled, i.e., assembling the first green segment and the second green segment together to form a green component, first and then infiltrating the assembled component in order to strengthen the fully assembled component.  
Keshavan teaches that after building the component or mold geometry, one or more of the at least one binder may be removed from the component, for example, by heating or by chemical decomposition (paragraph [0033]).  Keshavan is silent regarding placing the green component into a vacuum furnace; and heating the green component in the vacuum furnace to burn out the first binder and second binder.  
Choe is similarly concerned with Earth-boring rotary drill bits (title).  Choe teaches that “the first green powder component 110 shown in FIG. 3B may include a plurality of particles (hard particles of hard material and particles of matrix material) held together by a binder material provided in the powder mixture” (which reads upon “first binder”, as recited in the instant claim; paragraph [0068]).  Choe teaches that “the second green powder component 120 shown in FIG. 3F may include a plurality of particles (particles of titanium or titanium-based alloy matrix material, and optionally, hard particles comprising a hard material) held together by a binder material provided in the powder mixture” (which reads upon “second binder”, as recited in the instant claim; paragraph [0074]).  Choe teaches that “the green powder component 120 shown in FIG. 3F may be inserted into or assembled with the green powder component 110 shown in FIG. 3B to form a green bit body” (paragraph [0078]).  Choe teaches that “the green bit body then may be machined as necessary and sintered to a desired final density” (paragraph [0078]).  Choe teaches that “the sintering processes described herein may include conventional sintering in a vacuum furnace, sintering in a vacuum furnace followed by a conventional hot isostatic pressing process, and sintering immediately followed by isostatic pressing at temperatures near the sintering temperature (often referred to as sinter-HIP)” (which reads upon “placing the green component into a vacuum furnace; heating the green component to burn out the first binder and second binder”, as recited in the instant claim; paragraph [0080]).  
Keshavan teaches that the mold or component formed by the additive manufacturing process may be infiltrated to further strengthen the bond of the material composition (paragraph [0017]).  Keshavan is silent regarding placing the green component into a vacuum furnace; and infiltrating the green component with a metallic infiltrant in the vacuum furnace to form a component.  
Stevens is similarly concerned with drill bits (title).  Stevens teaches “assembling a plurality of green powder components configured to form a region of a bit body to form a green unitary structure; at least substantially removing any binder from the green powder components; and infiltrating the green unitary structure with one of a metal or metal alloy and applying a vacuum while infiltrating the infiltrating the green unitary structure with one of a metal or metal alloy” (claims 88 and 93).  Stevens teaches that “the infiltration of any bit body or the brown bit body usually takes place in either a reducing atmosphere, such as hydrogen gas, or in a vacuum” (which reads upon “infiltrating the green component with a metallic infiltrant in the vacuum furnace to form a component”, as recited in the instant claim; paragraph [0070]).  Stevens teaches that “a vacuum may be applied through fluid port 514 which communicates with the interior space 516 of the brown bit body 102 either when the space 510 is not pressurized or is pressurized, to assist infiltration of the metal or metal alloy into the brown bit body 102” (paragraph [0071]).  
Keshavan teaches binder burn out and infiltration.  Choe teaches burn out in a vacuum furnace.  Stevens teaches infiltration in a vacuum furnace.  Matsumoto teaches that both binder burn out and infiltration may take place in a vacuum furnace.  Matsumoto teaches that “burn-off/firing, the preform is heated in a vacuum or in an inert atmosphere to decompose the binders” (paragraph [0053]).  Matsumoto teaches that “densification can be conducted in a vacuum furnace having an established atmosphere at temperatures above 1200° C. to allow silicon or other materials to melt-infiltrate into the preform component and thereby fill any porosity created with matrix 308 as a result of the decomposition of the binder during burn-off/firing” (paragraph [0054]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binder burn out and infiltration step in the method of Keshavan to take place in a vacuum furnace, as taught by Choe, Stevens, and Matsumoto, to prevent excess oxidation at elevated temperatures and assist in the infiltration process.  The references teach that conducting burn out and / or infiltration in a vacuum furnace is a conventional method, i.e., well known in the art.  Said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  
Regarding claim 3, modified Keshavan teaches the method of claim 2 as stated above.  Keshavan teaches that a layer of the binder or adhesive may be deposited between layers of the material composition (paragraph [0014]).  
Regarding claims 4-5, modified Keshavan teaches the method of claim 2 as stated above.  Keshavan teaches that when applied separately from the material composition, the binder or adhesive may be selectively placed at certain areas of the deposited material composition by the layering device (paragraph [0014]).  Keshavan teaches that the selective placement of the binder or adhesive may serve to define the final morphology of the formed component/mold, as in some instances only areas of the material composition in substantially close contact with the binder or adhesive will be bound together to form the component (paragraph [0014]).  Keshavan teaches that gradients of different types of materials may be formed in the component, for example, by depositing varying ratios of constituents of a material mixture, layer by layer to build the geometry of the component (paragraph [0036]).  Keshavan teaches that a constituent of a material mixture may be deposited throughout a layer by a nozzle of a layering device in gradually changing amounts, while one or more other nozzles of the layering device may deposit other constituents of the material mixture in varying amounts, thereby creating a material mixture layer with a gradually changing ratio of constituents (binder is a constituent; paragraph [0036]).  
Regarding claim 6, modified Keshavan teaches the method of claim 2 as stated above.  Keshavan teaches that the selective placement of the binder or adhesive may serve to define the final morphology of the formed component/mold, as in some instances only areas of the material composition in substantially close contact with the binder or adhesive will be bound together to form the component (paragraph [0014]).  Keshavan teaches that gradients of different types of materials may be formed in the component, for example, by depositing varying ratios of constituents of a material mixture, or by depositing a material mixture with similar composition but varying particle sizes, layer by layer to build the geometry of the component (paragraph [0036]).  Keshavan teaches that a constituent of a material mixture may be deposited throughout a layer by a nozzle of a layering device in gradually changing amounts, while one or more other nozzles of the layering device may deposit other constituents of the material mixture in varying amounts, thereby creating a material mixture layer with a gradually changing ratio of constituents (binder is a constituent; paragraph [0036]).  Keshavan teaches that a layering device having more than one nozzle may be used to deposit a single layer with varying particle sizes throughout the single layer, where one nozzle may deposit a material having one range of particle size and another nozzle may deposit a material having a different range of particle size (paragraph [0036]).  Keshavan teaches that the particle size ranges for materials deposited by layering devices may depend, for example, on the type of material being deposited, the region of the component being formed, the type of layering device used, and the amount of porosity (volume ratio of metallic infiltrant to the material) desired in the component design, but may range from nano-sized, micro-sized and larger (paragraph [0036]).  

Claims 7-10 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Keshavan et al. (US 20160185009 A1), in view of Choe et al. (US 20070102202 A1).
Regarding claims 7 and 21-25, Keshavan teaches fabrication of components for use as or with downhole tools using such types of additive manufacturing (a method; paragraph [0012]).  Keshavan teaches that the binder or adhesive may be used to bind the first layer and multiple sequential layers together to form the mold or component part (depositing successive layers of a first binder and first particles comprising a first material using a layering device to build a first green segment; paragraph [0014]).  Keshavan teaches that the successive layers may include a material mixture that is the same as that used in the deposition of the first layer or at least one of the successive layers may include a substantially different material mixture (depositing successive layers of a second binder and second particles comprising a second material different than the first material using the layering device to build a second green segment; paragraph [0028]).  Keshavan teaches that the mold is designed in discrete sections which interconnect to form the mold (which reads upon “a first green segment having first interlocking features, a second green segment having second interlocking features, the second green segment being separately formed from the first green segment; assembling the first green segment and the second green segment together to form a green component the first interlocking features being interlocked with the second interlocking features” as recited in the instant claim; paragraph [0012]).  Keshavan teaches that a layering device having more than one nozzle may be used to deposit a single layer with varying particle sizes throughout the single layer, where one nozzle may deposit a material having one range of particle size and another nozzle may deposit a material having a different range of particle size (paragraph [0036]).  
Keshavan teaches that the mold is designed in discrete sections which interconnect (having first and second interlocking features which are interlocked) to form the mold (paragraph [0012]).  Keshavan teaches that according to embodiments of the present disclosure, additive manufacturing may be used to form a mold for fabricating components used in drilling operations, or to form the components themselves (paragraph [0013]).  Keshavan teaches that such additive manufacturing techniques allow for the part (whether it is the mold or component) to be formed by depositing sequential or successive layers of selected material in designated regions (teachings related to making a part may apply to both making a mold and making a component; paragraph [0013]).  Keshavan fails to explicitly state that the mold or component is assembled first, and then the mold or component is infiltrated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infiltration process of Keshavan to ensure that the component is fully assembled, i.e., assembling the first green segment and the second green segment together to form a green component, first and then infiltrating the assembled component in order to strengthen the fully assembled component.  
Keshavan teaches that the mold is designed in discrete sections which interconnect to form the mold (paragraph [0012]).  While the office maintains the position that “discrete sections that interconnect” reads on “a first green segment having first interlocking features, a second green segment having second interlocking features, the second green segment being separately formed from the first green segment; assembling the first green segment and the second green segment together to form a green component the first interlocking features being interlocked with the second interlocking features”, Cloe is brought in to show the obviousness of the instant claim limitation.  Keshavan is silent regarding how the discrete sections interconnect.  Keshavan is silent regarding wherein the interlocking features of the first green segment and the second green segment include alternating groove interlocking geometries, puzzle shape interlocking features; a flared portion that extends from its base.  Regarding the subject limitations, in order to carry out the invention of Keshavan, it would have been necessary and obvious to look to the prior art for exemplary types of interconnections used in forming bodies for drilling operations.  Cloe provides this teaching.  
Choe is similarly concerned with Earth-boring rotary drill bits (title).  Choe teaches that “the first green powder component 110 shown in FIG. 3B may include a plurality of particles (hard particles of hard material and particles of matrix material) held together by a binder material provided in the powder mixture” (paragraph [0068]).  Choe teaches that “the second green powder component 120 shown in FIG. 3F may include a plurality of particles (particles of titanium or titanium-based alloy matrix material, and optionally, hard particles comprising a hard material) held together by a binder material provided in the powder mixture” (paragraph [0074]).  Choe teaches that “the green powder component 120 shown in FIG. 3F may be inserted into or assembled with the green powder component 110 shown in FIG. 3B to form a green bit body” (paragraph [0078]).  Choe teaches that “the green bit body then may be machined as necessary and sintered to a desired final density” (paragraph [0078]).  Choe teaches that “two grooves 16 may be machined in a surface 78 of the second region 76 of the bit body” (paragraph [0083]; groove interlocking geometries).  Choe teaches that “each groove 16 may have, for example, a semi-circular cross section” (paragraph [0083]).  Choe teaches that “the surface of the second region 76 of the bit body 72 within each groove 16 may have a shape comprising an angular section of a partial toroid, and that the term “toroid” means a surface generated by a closed curve (such as a circle) rotating about, but not intersecting or containing, an axis disposed in a plane that includes the closed curve” (paragraph [0083]; puzzle shape interlocking features; a flared portion that extends from its base).  Choe teaches that “the surface of the second region 76 of the bit body 72 within each groove 16 may have a shape that substantially forms a partial cylinder” (paragraph [0083]).  Choe teaches that “a threaded connection may be provided between the second region 76 of the bit body 72 and the shank” (paragraph [0103]; threaded).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the interconnected first and second green segments of Keshavan, using the claimed interconnections, as taught by Cloe, motivated to form a conventional green body predictably suitable for drilling applications.  
Keshavan and Cloe are silent regarding mating castellation interlocking geometries.  It is noted, that there is no significant difference between a puzzle shape and a mating castellation shapes, as both shapes are mating shapes.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the interconnection of Keshavan to use mating castellation shapes, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Regarding claim 8, Keshavan teaches the method of claim 7 as stated above.  Keshavan teaches that in some embodiments, the mold or component formed by the additive manufacturing process may be infiltrated to further strengthen the bond of the material composition (paragraph [0017]).  Keshavan teaches that when a component is being formed, tungsten powder may be infiltrated with a copper based alloy to strengthen the component (paragraph [0017]).  
Regarding claims 9 and 10, Keshavan teaches the method of claim 7 as stated above.  Keshavan teaches that at least one binder or adhesive may be provided during manufacturing to bind the first layer and successive layers together to form the component geometry (one binder reads on wherein the first binder and second binder have the same material composition; paragraph [0033]).  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Keshavan et al. (US 20160185009 A1), in view of Choe et al. (US 20070102202 A1), and Stevens (US 20100006345 A1).
Regarding claim 11, Keshavan teaches fabrication of components for use as or with downhole tools using such types of additive manufacturing (a method; paragraph [0012]).  Keshavan teaches that a component design 10 generated with a CAD system 12 is transferred to a layering device 14 which may then begin to construct a mold for the component design 10 by dividing the solid model using horizontal planes 16 into thin cross-sectional, two dimensional, layers revealing a cross-sectional outer mold line 18 of the desired component shape (designing a component using a computer aided design program; paragraph [0037]).  Keshavan teaches that the binder or adhesive may be used to bind the first layer and multiple sequential layers together to form the mold or component part (depositing successive layers of a first binder and first particles comprising a first material using a layering device to build a first green segment; paragraph [0014]).  Keshavan teaches that the successive layers may include a material mixture that is the same as that used in the deposition of the first layer or at least one of the successive layers may include a substantially different material mixture (depositing a binder and matrix material layer by layer using a layering device to build each segment separately, wherein each segment of the at least two segments comprises a different volume ratio of the binder and the matrix material; paragraph [0028]).  Keshavan teaches that the mold is designed in discrete sections which interconnect to form the mold (each segment of the at least two segments including interlocking features; assembling the at least two segments together via the interlocking features of the at least two segments to form a green component; paragraph [0012]).  Keshavan teaches that a layering device having more than one nozzle may be used to deposit a single layer with varying particle sizes throughout the single layer, where one nozzle may deposit a material having one range of particle size and another nozzle may deposit a material having a different range of particle size (paragraph [0036]).  
Keshavan teaches that the mold is designed in discrete sections which interconnect (interlocking features) to form the mold (paragraph [0012]).  Keshavan teaches that according to embodiments of the present disclosure, additive manufacturing may be used to form a mold for fabricating components used in drilling operations, or to form the components themselves (paragraph [0013]).  Keshavan teaches that such additive manufacturing techniques allow for the part (whether it is the mold or component) to be formed by depositing sequential or successive layers of selected material in designated regions (teachings related to making a part may apply to both making a mold and making a component; paragraph [0013]).  Keshavan fails to explicitly state that the mold or component is assembled first, and then the mold or component is infiltrated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infiltration process of Keshavan to ensure that the component is fully assembled, i.e., assembling the first green segment and the second green segment together to form a green component, first and then infiltrating the assembled component in order to strengthen the fully assembled component.  
Keshavan teaches that the mold is designed in discrete sections which interconnect to form the mold (paragraph [0012]).  While the office maintains the position that “discrete sections that interconnect” reads on “interlocking features”, Cloe is brought in to show the obviousness of the instant claim limitation.  
Choe is similarly concerned with Earth-boring rotary drill bits (title).  Choe teaches that “the first green powder component 110 shown in FIG. 3B may include a plurality of particles (hard particles of hard material and particles of matrix material) held together by a binder material provided in the powder mixture” (paragraph [0068]).  Choe teaches that “the second green powder component 120 shown in FIG. 3F may include a plurality of particles (particles of titanium or titanium-based alloy matrix material, and optionally, hard particles comprising a hard material) held together by a binder material provided in the powder mixture” (paragraph [0074]).  Choe teaches that “the green powder component 120 shown in FIG. 3F may be inserted into or assembled with the green powder component 110 shown in FIG. 3B to form a green bit body” (paragraph [0078]).  Choe teaches that “the green bit body then may be machined as necessary and sintered to a desired final density” (paragraph [0078]).  Choe teaches that “two grooves 16 may be machined in a surface 78 of the second region 76 of the bit body” (paragraph [0083]; groove interlocking geometries).  Choe teaches that “each groove 16 may have, for example, a semi-circular cross section” (paragraph [0083]).  Choe teaches that “the surface of the second region 76 of the bit body 72 within each groove 16 may have a shape comprising an angular section of a partial toroid, and that the term “toroid” means a surface generated by a closed curve (such as a circle) rotating about, but not intersecting or containing, an axis disposed in a plane that includes the closed curve” (paragraph [0083]; puzzle shape interlocking features; a flared portion that extends from its base).  Choe teaches that “the surface of the second region 76 of the bit body 72 within each groove 16 may have a shape that substantially forms a partial cylinder” (paragraph [0083]).  Choe teaches that “a threaded connection may be provided between the second region 76 of the bit body 72 and the shank” (paragraph [0103]; threaded).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the interconnected first and second green segments of Keshavan, using the claimed interconnections, as taught by Cloe, motivated to form a conventional green body predictably suitable for drilling applications.  
Keshavan teaches that the mold or component formed by the additive manufacturing process may be infiltrated to further strengthen the bond of the material composition (paragraph [0017]).  Keshavan is silent regarding infiltrating the green component with a metallic infiltrant in a vacuum furnace to form a component.  
Stevens is similarly concerned with drill bits (title).  Stevens teaches “assembling a plurality of green powder components configured to form a region of a bit body to form a green unitary structure; at least substantially removing any binder from the green powder components; and infiltrating the green unitary structure with one of a metal or metal alloy and applying a vacuum while infiltrating the infiltrating the green unitary structure with one of a metal or metal alloy” (claims 88 and 93).  Stevens teaches that “the infiltration of any bit body or the brown bit body usually takes place in either a reducing atmosphere, such as hydrogen gas, or in a vacuum” (which reads upon “infiltrating the green component with a metallic infiltrant in the vacuum furnace to form a component”, as recited in the instant claim; paragraph [0070]).  Stevens teaches that “a vacuum may be applied through fluid port 514 which communicates with the interior space 516 of the brown bit body 102 either when the space 510 is not pressurized or is pressurized, to assist infiltration of the metal or metal alloy into the brown bit body 102” (paragraph [0071]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infiltration step in the method of Keshavan to take place in a vacuum furnace, as taught by Stevens, to prevent excess oxidation at elevated temperatures and assist in the infiltration process.  The reference teaches that conducting infiltration in a vacuum furnace is a conventional method, i.e., well known in the art.  Said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  
Regarding claim 12, modified Keshavan teaches the method of claim 11 as stated above 
Keshavan teaches that after building the component or mold geometry, one or more of the at least one binder may be removed from the component, for example, by heating or by chemical decomposition (paragraph [0033]).  Keshavan is silent regarding hot isostatic pressing the component.  
Choe is similarly concerned with Earth-boring rotary drill bits (title).  Choe teaches that “the green bit body then may be machined as necessary and sintered to a desired final density” (paragraph [0078]).  Choe teaches that “the sintering processes described herein may include conventional sintering in a vacuum furnace, sintering in a vacuum furnace followed by a conventional hot isostatic pressing process, and sintering immediately followed by isostatic pressing at temperatures near the sintering temperature (often referred to as sinter-HIP)” (which reads upon “placing the green component into a vacuum furnace; heating the green component to burn out the first binder and second binder”, as recited in the instant claim; paragraph [0080]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add conventional sinter-HIP to the method of Keshavan, as taught by Choe to increase the final density.  Choe teaches that sinter-HIP well known in the art.  Said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Keshavan et al. (US 20160185009 A1) Choe et al. (US 20070102202 A1), and Stevens (US 20100006345 A1), as applied to claim 11 above, and further in view of Butcher et al. (US 6209420 B1).
Regarding claim 13, modified Keshavan teaches the method of claim 11 as stated above.  
Keshavan is silent regarding placing at least one insert in the green component prior to infiltrating, the at least one insert comprising a material having a melting temperature greater than the metallic infiltrant.  
Butcher teaches that bits fabricated according to the method of the present invention provide the ability to alter cutter size, placement, orientation and details of the bit surface topography at will via a CAD system and execute such changes in the form of a new “custom” bit design as required (a method, comprising: designing a component using a computer aided design program; column 9, lines 4-16).  Butcher teaches that the method may be employed to fabricate an entire bit body, or bit body components which may be subsequently assembled with other components to form the bit body (the component comprising at least two segments; column 1, lines 22-32).  Butcher teaches that the layers of binder powder and matrix powder may be alternately deposited (depositing a binder and matrix material layer by layer using a layering device to build each segment separately; column 3, lines 34-50).  Butcher teaches that it is further contemplated that any and all of the embodiments of the method of the present invention may be employed to fabricate a bit body component instead of an entire bit body (column 8, line 54 – column 9, line 3).  Butcher teaches that in such a variation, an element of the three-dimensional “solid” model is defined by the bit designer and numerically “removed” from the model for separate fabrication as an individual component by the multiple-layering technique previously described (column 8, line 54 – column 9, line 3).  Butcher teaches that forming bit body components individually may be advantageous when the bit profile, surface topography or internal configuration is unusually complex, or when it is desired to assemble one or more components fabricated using the method of the present invention as previously described with other components made by other means, such as machining, casting, extrusion, etc (column 8, line 54 – column 9, line 3).  Butcher teaches that the assembled components may then be infiltrated, as previously described, to form a unitary bit body (column 8, line 54 – column 9, line 3).  Butcher teaches that following the fabrication and machining of the “green” bit body 12′, the bit body 12′ may then be supported, assembled, and infiltrated as described above to form a completed bit (assembling the at least two segments together to form a green component; and infiltrating the green component with an infiltrant to form the component; column 22, lines 15-22).  Butcher teaches that if a powdered metal coated with bonding agent or metal intermixed with a bonding agent is employed as the particulate material as mentioned above, the resulting bit body is a porous and permeable metal mass akin to a sponge or an open-celled foam which can be imbibed with suitable hardenable infiltrants, either metallic, non-metallic, or a combination thereof, to complete the bit body (metallic infiltrant; column 4, lines 5-20).  Butcher teaches that other components of a bit body not formed by the method of the present invention may be assembled with components formed by the inventive method and secured thereto during the infiltration process (column 21, lines 1-24).  Butcher teaches that components machined or cast from metal or other materials may be secured to porous or particulate based components by infiltration (column 21, lines 1-24).  Butcher teaches that thermally stable diamond cutting elements, such as natural diamond or thermally stable polycrystalline diamond compacts (PDCs), which are also referred to as thermally stable products (TSPs), may be adhered to the layered bit body prior to infiltration and secured thereto during the infiltration process (placing at least one insert in the green component prior to infiltrating, the at least one insert comprising a material having a melting temperature greater than the metallic infiltrant; column 21, lines 1-24).  Butcher teaches that components machined or cast from metal or other materials may be secured to porous or particulate based components by infiltration (column 21, lines 1-24).  Butcher teaches that interconnectable or mating components may also be manufactured in accordance with the method of the present invention and are within the scope of the present invention and that each interconnectable component is machined from a particulate-based block, complementary portions of each component are mated, and the components integrally infiltrated by known processes (column 24, line 56 – column 25, line 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infiltration process of Keshavan to add thermally stable products such as diamond cutting elements to the bit body, as taught by Butcher, to enable secure attachment of a cutting surface which is wear resistant and thermally stable, and which is not able to be manufactured additively with the component, such as diamond.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive.  Applicant argues that neither Keshavan nor Choe disclose, teach, or fairly suggest depositing successive layers of a first binder and particles to form segments having interlocking features, as recited generally in claims 7 and 11 (remarks, page 8).  Applicant argues that the Office Action, rejecting claim 7, uses a brief, passing reference in Keshavan to teach that "the mold is designed in discrete sections which interconnect to form the mold." (remarks, page 8).  Applicant further argues that that this is not an enabling disclosure of this feature (remarks, page 8).  Applicant argues that Choe does not disclose, teach, or fairly suggest forming the "interlocking features" in the "green segments," as recited in amended claim 7 (remarks, page 8).  This is not found convincing because Keshavan teaches that the mold is designed in discrete sections which interconnect to form the mold (paragraph [0012]).  While the office maintains the position that “discrete sections that interconnect” reads on “a first green segment having first interlocking features, a second green segment having second interlocking features, the second green segment being separately formed from the first green segment; assembling the first green segment and the second green segment together to form a green component the first interlocking features being interlocked with the second interlocking features”, Cloe is brought in to show the obviousness of the instant claim limitation.  Keshavan teaches green sections which interconnect.  Cloe teaches further details about how interconnecting segments might be shaped.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733